Order, Supreme Court, New York County (Carol Edmead, J.), entered November 28, 2006, which, to the extent appealed from, denied defendant’s motion for summary judgment, unanimously reversed, on the law, without costs, defendant’s motion granted and the complaint dismissed. The Clerk is directed to enter judgment accordingly.
The court improperly denied defendant’s motion for summary judgment dismissing the complaint wherein plaintiff seeks, inter alia, a declaratory judgment that it was entitled to a defense and indemnity coverage in an underlying personal injury action. Defendant established that plaintiffs notice, made more than one year after the occurrence in question, constituted noncompliance with the condition precedent to coverage and vitiated the contract of insurance (see Great Canal Realty Corp. v Seneca Ins. Co., Inc., 5 NY3d 742, 743 [2005]). Flaintiffs opposition to the motion failed to raise a triable issue regarding whether it had a reasonable belief that it would not be liable for the accident to excuse its late notice (id. at 744). Flaintiff was aware of the accident immediately after it occurred and its failure to inquire as to potential liability demonstrates that its belief of nonliability was not reasonable under the circumstances (see Pendill v Furry Paws, Inc., 29 AD3d 453 [2006]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur—Lippman, P.J., Andrias, Williams, Buckley and Kavanagh, JJ.